Citation Nr: 1134051	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right foot/ankle disability, claimed as secondary to service-connected left ankle disability.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to July 1979.

These matters come before the Board of Veterans' Appeals (BVA or Board) from June 2005, July 2006, and May 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia, Nashville, Tennessee, and Atlanta, Georgia, respectively.  Jurisdiction over this case belongs to the RO in Atlanta, Georgia.

When these issues were previously before the Board in March 2010, they were remanded for additional development.  The Board's remand noted that a September 1990 Board decision had denied the Veteran's claim of service connection for psychiatric disability, to include PTSD.  The Board stated that evidence added to the record since its September 1990 decision included the Veteran's service personnel records.  The Board noted that as they were not of record at the time of the September 1990 decision, and as they were relevant to the matter before the Board, VA had to therefore reconsider this issue.  38 C.F.R. § 3.156(c).  A June 2011 supplemental statement of the case (SSOC) denied this claim on its merits.  

The Board also observes that the Veteran's original claim, Notice of Disagreement, Substantive Appeal and contentions make it clear that she contends that her right foot/ankle disability is due to her service-connected left ankle disability.  She has not contended, and the evidence does not suggest, that her right foot/ankle disability had its onset during or as a result of service, or that it may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection for the right foot/ankle disability.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The issues of entitlement to service connection for a psychiatric disability, to include PTSD, and entitlement to service connection for a right foot/ankle disability, claimed as secondary to service-connected left ankle disability, are again before the Board for final appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a psychiatric disability, to include PTSD, that is related to active duty.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that a right foot/ankle disability is the result of, or chronically aggravated by, service-connected disability.  


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  A right foot/ankle disability is not proximately due to, the result of, or chronically aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in May 2005 (service connection for a right foot/ankle disability secondary to service-connected left ankle disability) and September 2006 (service connection for PTSD based on personal assault, and a psychiatric disability),VA informed the appellant of what evidence was required to substantiate her claims, and of her and VA's respective duties for obtaining evidence.  The September 2006 correspondence also notified her that a disability rating and effective date would be assigned, in the event of award of any benefit sought, as required by the Court in Dingess/Hartman.  Correspondence dated in May 2008 included an attachment providing the specific notice required for claims for service connection for PTSD based on in-service personal assault.  38 C.F.R. § 3.304(f)(3).

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notices in this case were not completed prior to the initial AOJ adjudications denying the claims, the timing of the notices does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defects with respect to the timing of the VCAA notices were harmless errors.  Although complete notices were provided to the appellant after the initial adjudications, the claims were readjudicated thereafter in statements of the case dated in November 2006 (service connection for a right foot/ankle disability secondary to service-connected left ankle disability) and April 2009 (service connection for PTSD based on personal assault), and a June 2011 SSOC (both issues now before the Board).  Therefore, the Veteran has not been prejudiced.  The content of the notices fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment and personnel records, private medical records, VA medical records, records from the Social Security Administration (SSA) and the Veteran's statements in support of her claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  

The Veteran failed to report for a VA general medical examination scheduled in July 2009.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA psychiatric examinations and opinions were obtained in April 2009 and June 2010.  VA orthopedic examinations and opinions were obtained in May and October 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate, as they predicated on a reading of the Veteran's claims file and medical records, and the results of examinations.  They consider all of the pertinent evidence of record, to include the statements of the Veteran, and provide a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection cannot be granted for a personality disorder.  Personality disorders are considered to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).

In particular, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).

If PTSD is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  Such evidence includes, but is not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Psychiatric Disability, to Include PTSD

The Veteran contends that she has PTSD as a result of repeated personal assaults by two other women while on active duty.  

Her service treatment records are negative for any relevant complaints of a personal assault.  They show that she did complain of nervous problems with the people she worked with (April 1978), and was very unhappy in the barracks (August 1978).  The assessment was anxiety/depression.  The report of an April 1979 psychiatric evaluation provides that she revealed no significant mental illness or pathology.  It relates that the Veteran "coherently presented her extreme sensitivity to the difficulties of barracks life as well as distaste for what she perceives to be 'gay' interests of some of the WM's (sic) and reports that her locked spaces have been enterred (sic) by allegedly gay individuals on various pretexts."  She requested commuted rations and BAQ to enable her to live off base.  

The Veteran was assessed with alcohol abuse in April 1979 and Alcohol Rehab. Service, Alcoholics Anonymous and Antabuse were recommended.   The report of a neuropsychiatric evaluation done later that month notes that the Veteran was on Medical Hold Psychiatric Services.  She had been admitted to Inpatient Service for situational adjustment phenomena of marked anxiety and possible suicidal risk.  The report notes her current and recent relationships with men in detail, but is negative for any complaints or reports of a rape by men or women.  An emergency room report dated four days later notes emotional disturbance and that the Veteran was walking in traffic haphazardly.  The impression was suicidal ideation.  

The report of the Veteran's July 1979 separation medical examination provides that her clinical psychiatric evaluation was normal, and is negative for any defects or diagnoses.  

The Veteran's service treatment records weigh against her claim as they are negative for complaints, symptoms, findings or diagnoses of PTSD or bipolar disorder.  Although she demonstrated psychiatric symptoms of anxiety and depression in service, and expressed dissatisfaction with barracks life, as well as distaste for what she perceived as gay interests, she made no reference to, or allegation of, personal assaults at those times.  Again, it is noted that separation examination was negative for psychiatric disability.  

The Veteran's service records also fail to demonstrate behavioral changes related to the claimed repeated personal assaults on the Veteran.  Service personnel records reflect that in May 1978 she was disenrolled from a program for disciplinary reasons.  From June 1978 to May 1979, she was counseled for unsatisfactory performance, including poor performance of duty, use of foul language in the office, abrasive tone on the telephone, [lack of] tact with meeting and dealing with visitors, and making and receiving many personal telephone calls while on duty.  As noted below, the report of a June 2010 VA psychiatric examination explains that the decrease in the Veteran's performance ratings were not related to inservice personal assaults, but were simply the natural occurrence of her personality disorder.  

The claims file contains many post-service VA and private medical records.  They are negative for evidence of bipolar disorder manifested to a compensable degree within one year of the Veteran's separation from service, and therefore presumptive service connection for bipolar disorder is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

In an August 1989 determination, SSA found that the Veteran was disabled as of December 1988, with a primary diagnosis of anxiety PTSD, and a secondary diagnosis of eczema.  Records received from SSA included various post-service private psychiatric reports and treatment records.  

VA treatment records reflect that the Veteran reported the alleged inservice personal assaults.  A November 2000 treatment report provides an Axis I diagnosis of history sexual trauma with residual depression, anxiety, sleeping disturbance, agoraphobia.  A July 2003 treatment report provides an Axis I diagnosis of bipolar disorder/borderline personality disorder, and an Axis II diagnosis of borderline personality disorder.  A different July 2003 treatment report provides a pertinent assessment of depression, and bipolar (per patient history).  

The claims file contains various post-service private psychiatric treatment records and evaluations.  They show that the Veteran did report a history of sexual assaults while on active duty.  The report of a January 2000 state mental evaluation provides that the Veteran's chief complaint was sexual abuse at age 2.  She made no reference to personal assaults during active duty.  These private records include Axis I diagnoses such as attention deficit disorder; PTSD, chronic; eating disorder, NOS; and major depression, recurrent.  They provide Axis II diagnoses of borderline personality disorder.  

The Board finds that the foregoing VA and private treatment records, and the private evaluation reports, do not support service connection for a psychiatric disability, to include PTSD.  These records do repeat the Veteran's own assertions linking her post-service psychiatric diagnosis to the claimed inservice personal assaults.   However, the records do not include any medical opinions or diagnoses specifically linking any of the Veteran's psychiatric diagnoses to her service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by him, does not constitute competent medical evidence, and a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  The records also reflect that at one point the Veteran's chief complaint was sexual abuse at age 2.  

The report of an April 2009 VA psychiatric examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant inservice and post-service history, the Veteran's subjective complaints, and the current examination results.  The report relates that post service diagnoses included ADHD, NOS; bipolar disorder, NOS; alcohol abuse, in remission; polysubstance abuse, in remission; eating disorder, NOS; bipolar personality disorder, NOS and borderline personality features; major depression, recurrent; rule out PTSD; and alcohol and substance abuse/dependence.  The examiner also stated that the Veteran was not a reliable historian as some of the facts presented did not correlate with records.  

The current Axis I diagnosis was bipolar disorder, and polysubstance abuse, in remission.  The examiner stated that the Veteran's substance abuse disorder was a separate and distinct entity, and although the Veteran reported that she drank and used drugs secondary to re-occurring trauma, the medical records did not support this assertion.  The Axis II diagnosis was "Borderline Personality Disorder (Should be an area of clinical focus)."  The examiner specifically stated that the Veteran did not meet the diagnostic criteria of PTSD according to DSM-IV.  The examiner also stated that it appeared that the alleged sexual assaults were a delusional process that the Veteran had had for a number of years, and reiterated that the Veteran required treatment for borderline personality disorder.  

The Board finds that this medical opinion constitutes probative evidence against service connection for a psychiatric disability, to include PTSD, major depression, and bipolar disorder.  It is based on current examination results and a review of the medical record.  The examiner explained his opinion that the Veteran did not have PTSD with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).  Further, while the examiner diagnosed bipolar disorder, and noted a history of major depression, he did not provide any opinion linking either diagnosis to the Veteran's active duty.  Indeed, by stating that the alleged sexual assaults were part of a delusional process that the Veteran had had for a number of years, the VA examiner was necessarily finding that the Veteran's acquired psychiatric disability could not be related to the alleged inservice personal assaults.    

The report of a June 2010 VA psychiatric examination provides that the examiner reviewed the Veteran's claims file, and sets forth in great detail the relevant inservice and post-service history, the Veteran's subjective complaints, and the current examination results.  The examiner also noted that the Veteran's case was very old and very involved, and described its procedural history in detail.  

The Axis I diagnosis was "no disorder."  The Axis II diagnosis was borderline personality disorder, severe.  The examiner stated that it was her understanding that the Veteran's history of military sexual trauma was unverified and records did not document any such stressors, although she was unhappy with her housing and was having some decrease in her performance.  She noted that while it was true that sometimes outcries are not immediately made regarding assaults, the Veteran's records through 1984 did not specifically refer to any such results.  The examiner noted that in 1984, with specific questioning, the Veteran did not report any knowledge of such assaults.  

The examiner also noted that over the course of the Veteran's long history of treatment, she had carried a number of disparate diagnoses.  She stated that by far the most consistent diagnosis had been that of borderline personality disorder, and noted that she felt it was unequivocal that the Veteran suffered from this condition.  She noted that it was less likely than not that the Veteran's borderline personality disorder was caused or significantly exacerbated by her military service.  She noted that the Veteran's decrease in performance ratings due to cursing and inappropriate behavior, and any suicide attempt that may have occurred, were simply the natural occurrence of the personality disorder.  

The examiner stated that individuals with severe bipolar personality disorder have frequently fluctuating mood states and may be chronically suicidal or in a near-perpetual state of crisis.  As a result, they tend to interact often with a variety of mental health professionals, commonly in inpatient or emergency settings.  Doctors in such setting usually look for clearly defined problems that can be addressed with targeted treatments.  With borderline patients, this kind of approach can result in diagnoses as varied as the presenting circumstances, including bipolar disorder, major depressive disorder, eating disorders, psychotic disorders, substance abuse disorders, dissociative disorders, gender identity disorder and intermitted explosive disorder, at a minimum.  Usually for such patients the predictable structure of a hospital setting is itself therapeutic and almost invariably the presenting symptoms wane.  This can bolster the admission diagnosis, when in fact the chronic waxing and waning of such problems is just status quo for the borderline patient, who will probably present again in a few weeks or months with a new crisis and a new set of symptoms.  Most often, as in the present case, medication trials are not particularly efficacious over the long term and only therapy targeted directly toward the core borderline symptoms will produce much in the way of long-lasting results.  The examiner noted that the Veteran had never engaged in such therapy.  

The examiner stated that the Veteran's record indicated that her personality disorder had clearly run a course like the one described for many years.  However, from this clinician's standpoint, the Veteran's most salient symptoms were entirely explained by the diagnosis of bipolar personality disorder.  The examiner stated that the Veteran did not meet the criteria for bipolar disorder, and noted that the Veteran's sole documented lengthy episode of hypomania occurred while her thyroid was overactive.  The examiner stated that this would not be a bona fide manic or hypomanic episode, but medical in nature.  The examiner also explained why the Veteran did not appear to currently meet the criteria for a distinct depressive disorder (in part because her mood cycling appeared consistent with the affective dysregulation that was a hallmark of the borderline condition), or a free-standing diagnosis of dissociative disorder.  She also stated that the Veteran did not report symptoms consistent with a free-standing anxiety disorder, psychotic disorder, or other major mental illness.  

The examiner summarized that, in short, the diagnosis appeared simply to be severe borderline personality disorder, which commonly presented with mood instability, anger, temper displays, irritability, suicidality, periods of "lost time" or dissociation, paranoia, a sense of abandonment, feelings of emptiness, poor interpersonal relationships and impulsivity.  

The Board finds that this medical opinion constitutes probative evidence against service connection for any Axis I diagnosis, and outweighs all prior Axis I diagnoses, including even the one in the April 2009 VA examination report.  It is based on current examination results and a review of the medical record.  The examiner explained her opinion that the Veteran did not have any Axis I diagnosis with many specific references to the Veteran's active duty and post-service psychiatric history.  She used her expertise, knowledge of detailed psychiatric principles and thorough understanding of borderline personality disorders to explain why the Veteran's symptoms were the result of Axis II borderline personality disorder and not Axis I bipolar disorder.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom, supra (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean, supra (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins, supra (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).  

The Veteran is competent to provide testimony and statements concerning factual matters of which she has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran is not competent to diagnosis herself with any psychiatric disability; state that any psychiatric symptoms or problems during service were of a chronic nature to which current disability may be attributed; or state that any current psychiatric disability is etiologically related to her service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.    See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Further, the Board finds that the Veteran's assertions in support of her claim are less than credible.  As noted above, the Veteran's service treatment records are negative for any evidence of the claimed inservice personal assaults.  The June 2010 VA examination report relates that the Veteran's inservice decrease in performance ratings, and any suicide attempt that may have occurred, were simply the natural occurrence of the personality disorder.  During the January 2000 state evaluation, the Veteran reported sexual abuse at age 2.  The April 2009 VA examination report states that the alleged sexual assaults reported by the Veteran were part of a delusional process that she had had for a number of years.    

While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment records (containing no evidence of relevant complaints, symptoms, findings or diagnoses) and the post-service medical records (containing competent and probative evidence that the Veteran has no Axis I diagnosis related to active duty) outweigh her contentions.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disability, to include PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Right Foot/Ankle Disability, Claimed as Secondary to 
Service-Connected Left Ankle Disability

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

The Veteran is service-connected for left ankle disability with ligament strain or tear, post-operative excision ossicle and ankle reconstruction.  She contends that she now has a right foot or ankle disability as a result of falls caused by her service-connected left ankle disability.  

The claims file contains private medical records showing that in May 2004 an old fracture of the 5th metatarsal was noted.  An August 2005 X-ray report provides a history of a fall in May 2005.  In August 2005, the Veteran underwent a right fifth metatarsal head resection with percutaneous K-wire fixation.  The pre- and post-operative diagnoses were right fifth metatarsal fracture.  An April 2008 private medical report provides that the Veteran complained of right foot pain.  X-rays showed, inter alia, a fracture across the shaft of the third metatarsal, with a distinct fracture line still coming across the metatarsal.  The pertinent diagnosis was nonunion, right foot.  

The Board finds that these medical records do not support the Veteran's claim.  They simply do not indicate that the Veteran's service-connected left ankle resulted in any injury to the right foot/ankle.  They also fail to link the Veteran's May 2005 fall to her service-connected left ankle disability.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In August 2005 the Veteran did not relate her May 2005 fall to her left ankle, or report that her left ankle gave out.  

The claims file contains the report of a May 2010 VA examination that relates that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting diagnosis was right fifth metatarsal fracture.  The examiner commented that the Veteran reported injuring her right foot after a fall due to her service-connected left ankle.  The examiner stated that the requested medical opinion was for the right ankle, but the Veteran denied any symptoms involving the right ankle.  

The report of an October 2010 VA examination provides that the Veteran's claims file and service files were not available for review, and when they were available the examiner would add an addendum.  The examination sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The impression with respect to the Veteran's right foot and ankle was that she did have an excision of the fifth metatarsal with a flail fifth toe.  The examiner stated that this was not a source of her problems.  She had no calluses or evidence of inflammation in this area.  She did have a callus over the great toe on both sides and some degree of mid tarsal arthritis.  The examiner stated that a confounding problem was the Veteran's rheumatoid arthritis, which he stated was not related to her service-connected left ankle.  

The examiner stated that, in his opinion, the Veteran's right foot and ankle problems related to arthritis in the right great toe and mid tarsal arthritis, which was the location of her discomfort, and this was due to her rheumatoid arthritis.  The examiner noted that problems in those areas had been present for about two years, and there was no reason to connect these problems with her left ankle.  

The examiner stated that the other question was whether the fractures in the right fifth metatarsal were related to the instability of the left ankle.  He noted that the Veteran stated that she had instability in the left ankle, but on examination she was hypermobile to inversion in both ankles.  He said that, hence, although she was service-connected for a left ankle problem, it was difficult to connect this instability with her military service because she had the same degree of motion in both ankles.  He related that as a matter of fact, her [left ankle] disability for which she was service-connected was not instability but "limited motion of ankle."  He said that, hence, it was as likely as not that her left ankle problem was not associated with the problems in her right foot and ankle.  

In an October 2010 addendum, the examiner stated that he had reviewed the Veteran's claims file and service file.  He stated that following clinical examination, it was his impression that it was less likely as not that the Veteran's right foot and ankle conditions were caused by her service-connected left ankle condition.  He said that this opinion had not changed following the review of her record.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the entire medical record.  The examiner explained his opinions with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom, supra (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean, supra (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins, supra (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Veteran is competent to provide testimony and statements concerning factual matters of which she has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr, supra; Washington, supra.  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson, supra; Jandreau, supra.  

However, the Veteran is not competent to state that any current right foot/ankle disability is etiologically related to falls caused by her service-connected left ankle disability.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu, supra. 

Further, the Board finds that the Veteran's assertions that she fell because of her service-connected left ankle disability are less than credible.  See Curry, supra (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  As noted above, in August 2005 the Veteran did not inform her care providers that her May 2005 fall was due in any way to her service-connected left ankle disability.  

While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan, supra (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's post-service medical records (showing that in August 2005 she did not attribute her May 2005 fall to her left ankle, and containing a medical opinion that her service-connected left ankle disability did not cause or aggravate a right foot/ankle disability) outweigh her contentions.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a right foot/ankle disability, claimed as secondary to service-connected left ankle disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied. 

Service connection for a right foot/ankle disability, claimed as secondary to service-connected left ankle disability, is denied.


REMAND

The Veteran contends that her service-connected left ankle disability and gastroesophageal reflux by X-ray render her unemployable.  A preliminary review of the record indicates that there is no medical evidence in the record that specifically addresses whether the Veteran's service-connected disabilities render her unemployable.  Therefore the Veteran's claim for a TDIU requires additional development.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In light of the above, the Board finds that this claim requires a current VA examination to ascertain whether the Veteran's service-connected left ankle disability and gastroesophageal reflux by X-ray render her unemployable.  The Board finds that the need for such an examination is highlighted by a June 2010 VA psychiatric report which provides that the Veteran did not work at present, and that this seemed largely due to physical problems.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected left ankle disability and gastroesophageal reflux by X-ray.  The claims file must be made available to the examiner.  Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's left ankle disability and gastroesophageal reflux by X-ray, considered in combination, render her unable to secure or follow a substantially gainful occupation, including on an extraschedular basis.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16 (2010).  A complete rationale for all opinions expressed must be provided.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


